DETAILED ACTION

This action is responsive to the claim amendments and Applicant’s Remarks filed 3 May 2022. Examiner acknowledges the amendments to claims 1-3 and 6-7 and the cancellation of claims 4-5. Claims 1-3 and 6-13 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3 May 2022 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3 and 6-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shaw (US-20160310057-A1, previously presented), hereinafter Shaw (‘057), in view of Shaw (US-5810775-A, previously presented), hereinafter Shaw (‘775), and Shaw (US-20100317999-A1, previously presented), hereinafter Shaw (‘999).
Regarding Claim 1, Shaw (‘057) teaches a blood collection tube holder 22 (‘057, Paragraph 0052), comprising a body 30, a frontal attachment and a rearwardly biased retractable needle seated in the frontal attachment 32 (Paragraph 0052), the needle having a longitudinal axis, wherein the body 30 comprises integrally formed, substantially parallel, longitudinally extending barrel 40 (Paragraph 0052) and needle retraction cavities 38 (Paragraph 0017) separated by a wall configured to allow lateral repositioning of the retractable needle into alignment with the needle retraction cavity to initiate needle retraction (Paragraph 0015).
However, Shaw (‘057) fails to teach that the blood collection tube holder comprises a single retractable needle having oppositely directed venipuncture and fluid discharge needle ends. Shaw (‘775) teaches a retraction body with a sharp double ended needle (Shaw ‘775, Col 2, Lines 35-38).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the blood collection tube holder as taught by Shaw  (‘057) to comprise a single double ended needle as taught by Shaw (‘775) as the single retractable needle prevents accidental leakage when retracted into its cavity as a split needle with a non-retractable fluid discharge end can allow for blood to flow out despite a blood collection tube not being held in the device (‘775, Col 2, Lines 12-14).
However, the combination of Shaw (‘057) as modified with Shaw (‘775) fails to teach that the barrel and needle retraction cavities are separated by a partial wall configured to allow lateral repositioning of the single retractable needle from the barrel cavity into alignment with the needle retraction cavity to initiate needle retraction. Shaw (‘999) teaches that the underside of trigger 24 is preferably open for a major portion of its length, with a bottom wall section 47 disposed near the rear, wherein the interior space within trigger 24 serves as a retraction cavity 90 into which a major portion of retractable needle 28 is received during retraction (Paragraph 0031).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the blood collection tube holder of Shaw (‘057) as modified with Shaw (‘775) so as to incorporate the partial wall as taught by Shaw (‘999) into the integral and parallel arrangement of the Shaw (‘057) in view of Shaw (‘775) so as to allow for the passage and clearance of the fluid discharge end of the single, double-ended needle when it moves transverse to the longitudinal axis and in order to facilitate the containment of the entire needle body within the retraction cavity and prevent leakage that could have occurred from a separate fluid discharge needle that is non-retractable (‘775, Col 2, Lines 12-14).
Regarding Claim 2, the combination of Shaw (‘057) as modified with Shaw (‘775) and Shaw (‘999) teaches the blood collection tube holder of claim 1 wherein the body and the frontal attachment are cooperatively configured to facilitate sliding movement of the barrel and needle retraction cavities relative to the needle along an axis that is transverse to the longitudinal axis through the needle to initiate needle retraction (‘057, Paragraph 0015).
Regarding claim 3, Shaw ‘057 teaches a blood collection tube holder comprising: a body comprising a barrel (cylindrical receptacle 40 of ‘057) and an integrally formed needle retraction chamber (needle retraction chamber 38 of ‘057) (‘057, Paragraph 0017, 0052); a frontal attachment (frontal attachment 32, ‘057, Paragraph 0052); and a retractable needle (Paragraph 0052); wherein the body and the frontal attachment are cooperatively configured to facilitate sliding lateral movement of the body relative to the retractable needle prior to needle prior to needle retraction (‘057, Paragraph 0015); wherein the barrel further comprises a barrel cavity (inside bore 58, ‘057, Paragraph 0052) and wherein the needle retraction chamber further comprises a needle retraction cavity (interior space of needle retraction chamber, 057, Paragraph 0017), wherein the barrel cavity and the needle retraction cavity are substantially parallel and separated by a wall (‘057, Paragraph 0017).
However, Shaw fails to teach a retractable single needle comprising a venipuncture end and a fluid discharge end that are oppositely directed. Shaw (‘775) teaches a retraction body with a sharp double ended needle (‘775, Col 2, Lines 35-38).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the blood collection tube holder of Shaw (‘057) to comprise a single, double ended needle as taught by Shaw (‘775) as the single retractable needle prevents accidental leakage when retracted into its cavity as a split needle with a non-retractable fluid discharge end can allow for blood to flow out despite a blood collection tube not being held in the device (‘775, Col 2, Lines 12-14).
However, the combination of Shaw (‘057) in view of Shaw (‘775) fails to explicitly disclose that the barrel cavity and the needle retraction cavity are separated by a partial wall; and wherein the partial wall has a reduced height portion configured to allow lateral movement of the fluid discharge end of the retractable single needle relative to the reduced height portion of the partial wall from a first position where the retractable single needle is substantially centered inside of and coaxially aligned with the barrel cavity to a second position where the retractable single needle is substantially aligned with the needle retraction cavity to initiate needle retraction. Shaw (‘999) teaches that the underside of trigger 24 is preferably open for a major portion of its length, with a bottom wall section 47 disposed near the rear, wherein the interior space within trigger 24 serves as a retraction cavity 90 into which a major portion of retractable needle 28 is received during retraction (Paragraph 0031).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the blood collection tube holder of Shaw (‘057) as modified with Shaw (‘775) so as to incorporate that the barrel cavity and the needle retraction cavity are separated by a partial wall; and wherein the partial wall has a reduced height portion configured to allow lateral movement of the fluid discharge end of the retractable single needle relative to the reduced height portion of the partial wall from a first position where the retractable single needle is substantially centered inside of and coaxially aligned with the barrel cavity to a second position where the retractable single needle is substantially aligned with the needle retraction cavity to initiate needle retraction as taught by Shaw (‘999) so as to allow for the passage and clearance of the fluid discharge end of the single, double-ended needle when it moves transverse to the longitudinal axis and in order to facilitate the containment of the entire needle body within the retraction cavity and prevent leakage that could have occurred from a separate fluid discharge needle that is non-retractable (‘775, Col 2, Lines 12-14).
Regarding claim 6, Shaw (‘057) in view of Shaw (‘775) and Shaw (‘999) teaches the blood collection tube holder of claim 4, wherein the venipuncture end of the retractable single needle projects forwardly from the frontal attachment prior to needle retraction (Shaw ‘057, Paragraph 0053).
Regarding claim 7, Shaw (‘057) in view of Shaw (‘775) and Shaw (‘999) teaches the blood collection tube holder of claim 3, wherein the venipuncture end of the retractable single needle is covered by a selectively releasable needle cap prior to use (‘057, Paragraph 0060).
Regarding claim 8, Shaw (‘057) in view of Shaw (‘775) and Shaw (‘999) teaches the blood collection tube holder of claim 7, wherein the frontal attachment further comprises a slide member (‘057, Paragraph 0055). However, the current embodiment of Shaw ‘057 fails to explicitly disclose a tube holder connector. Another embodiment of Shaw ‘057 teaches that the frontal attachment is attachable to attachment element 148 of ‘057 seated inside the body, which is considered to read on a tube holder connector (‘057, Paragraph 0061).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the blood collection tube holder of the embodiment of Shaw (‘057) modified with Shaw (‘775) and Shaw (‘999) so that the frontal attachment 104 is attached to attachment element 148 seated inside body as taught by the other embodiment in Shaw (‘057) so that the manner of their attachment allows upper and lower engagement arms 146 to slidably engage at least one laterally extending support rail disposed on the rearwardly facing side of body 116 of frontal attachment 104 to facilitate transverse slidable engagement of frontal attachment 104 with body (‘057, Paragraph 0061).
Regarding claim 9, Shaw (‘057) in view of Shaw (‘775) and Shaw (‘999) teaches the blood collection tube holder of claim 8 wherein the tube holder connector engages and partially covers an open front end of the barrel (attachment 148 is satisfactorily inserted and seated inside large-diameter opening 156 [of body 102] (‘057, Paragraph 0061)).
Regarding claim 10, Shaw (‘057) in view of Shaw (‘775) and Shaw (‘999) teaches the blood collection tube holder of claim 9 wherein the slide member engages the tube holder connector along an axis that is substantially transverse to a longitudinal axis through the retractable single needle (frontal attachment 104 is then attach to attachment element 148 seated inside body 102 in such a manner that upper and lower engagement arms 146 slidably engage at least one laterally extending support tail disposed on the rearwardly facing side of body 116 of frontal attachment 104 (‘057, Paragraph 0061)).
Regarding claim 11, Shaw (‘057) in view of Shaw (‘775) and Shaw (‘999) teaches the blood collection tube holder of claim 8 wherein the slide member is considered to seat (‘057, Paragraph 0054) and support a rearwardly biased needle holder attached in fixed relation to the retractable single needle (‘057, Paragraph 0053).
Regarding claim 12, Shaw (‘057) in view of Shaw (‘775) and Shaw (‘999) teaches the blood collection tube holder of claim 8 wherein the tube holder connector further comprises a transverse slot that facilitates relative lateral movement of the retractable single needle between the first and second positions when oppositely directed manual pressure is applied to the body and to the slide member (upper and lower slots 78, ‘057, Paragraph 0052).
Regarding claim 13, Shaw (‘057) in view of Shaw (‘775) and Shaw (‘999) teaches the blood collection tube holder of claim 8 wherein the selectively releasable needle cap further comprises a locking arm that prevents the slide member and the needle retraction cavity from becoming substantially aligned prematurely and thereby initiating needle retraction prior to use of the blood collection tube holder for drawing blood (‘057, Paragraph 0054).

Response to Arguments
Applicant's arguments filed 3 May 2022 with regards to the 35 U.S.C. 103 rejections set forth in the previous office action have been fully considered but they are not persuasive. 
Regarding Applicant’s arguments regarding the rejection of claims 1 and 3 under Shaw (‘057) in view of Shaw (‘775) and Shaw (‘999), the entire combination of Shaw (‘057) in view of Shaw (‘775) and Shaw (‘999) teaches each and every limitation of claims 1 and 3.
Applicant argues that it would not have been possible for one skilled in the art to simply substitute the single, double-ended needle of Shaw (‘775) into the device of Shaw (‘057) because Shaw could not function to reposition the fluid discharge end of the needle laterally from alignment with the barrel cavity into alignment with the parallel needle retraction cavity on the opposite side of the “common wall” disposed between them (Shaw ‘057, Paragraph [0052], Figure 7); however, the modification of Shaw (‘057) in view of Shaw (‘775) teaches the limitation of a single, double-ended needle (‘775) substituted into the device of Shaw (‘057). MPEP 2144(II) states that the strongest rationale for combining references is a recognition, expressly or impliedly in the prior art or drawn from a convincing line of reasoning based on established scientific principles or legal precedent, that some advantage or expected beneficial result would have been produced by their combination. In re Sernaker, 702 F.2d 989, 994-95, 217 USPQ 1, 5-6 (Fed. Cir. 1983). See also Dystar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick, 464 F.3d 1356, 1368, 80 USPQ2d 1641, 1651 (Fed. Cir. 2006). Wherein, Shaw (‘057) is modified by Shaw (‘775) so as to incorporate the single, double-ended needle taught by Shaw (‘775) as it would have been obvious to one of ordinary skill in the art as a single, retractable needle prevents accidental leakage when retracted into its cavity as a split needle with a non-retractable fluid discharge end can allow for blood to flow out despite a blood collection tube not being held in the device (‘775, Col 2, Lines 12-14), and reducing the possibility of a seal failure that can occur from a separate venipuncture needle and a fluid discharge needle. Thus Shaw (‘057) in view of Shaw (‘775) teaches the limitation of a single, double-ended needle.
Applicant further argues that it would not have been obvious to incorporate the partial wall taught by Shaw (‘999) into the modified Shaw (‘057) in view of Shaw (‘775), as Shaw (‘999) does not have a body comprising an integrally formed barrel and needle retraction cavities separated by a partial wall configured to allow lateral repositioning of the single retractable needle as recited in the claimed invention and does not comprise a body and frontal attachment cooperatively configured to facilitate sliding movement of the barrel and needle retraction cavities relative to the needle along an axis that is transverse to the longitudinal axis through the needle to initiate needle retraction; however, the limitation regarding an integrally formed barrel and needle retraction cavities is already taught by the modification of Shaw (‘057) in view of Shaw (‘775) (Shaw ‘057, Paragraphs 0017, 0052), wherein the modification further teaches the limitation regarding the composition of a body and frontal attachment cooperatively configured to facilitate sliding movement of the barrel and needle retraction cavities relative to the needle along an axis that is transverse to the longitudinal axis through the needle to initiate needle retraction (Shaw ‘057, Paragraph 0015). Furthermore, the modified Shaw (‘057) in view of Shaw (‘775) is further modified by Shaw (‘999) in order to incorporate the partial wall as taught by Shaw (‘999) into the integral and parallel arrangement of the barrel cavity and the needle retraction cavity of Shaw (‘057) in view of Shaw (‘775). MPEP 2144(I) teaches that the rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law. In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992); see also In re Kotzab, 217 F.3d 1365, 1370, 55 USPQ2d 1313, 1317 (Fed. Cir. 2000) (setting forth test for implicit teachings); In re Eli Lilly & Co., 902 F.2d 943, 14 USPQ2d 1741 (Fed. Cir. 1990) (discussion of reliance on legal precedent); In re Nilssen, 851 F.2d 1401, 1403, 7 USPQ2d 1500, 1502 (Fed. Cir. 1988) (references do not have to explicitly suggest combining teachings); Ex parte Clapp, 227 USPQ 972 (Bd. Pat. App. & Inter. 1985) (examiner must present convincing line of reasoning supporting rejection); and Ex parte Levengood, 28 USPQ2d 1300 (Bd. Pat. App. & Inter. 1993) (reliance on logic and sound scientific reasoning). Shaw (‘057) in view of Shaw (‘775) is further modified by Shaw (‘999) in order to incorporate the partial wall as taught by Shaw (‘999) into the integral and parallel arrangement of the barrel cavity and the needle retraction cavity of Shaw (‘057) in view of Shaw (‘775) so as to allow for the passage and clearance of the fluid discharge end of the single, double-ended needle when it moves transverse to the longitudinal axis and in order to facilitate the containment of the entire needle body within the retraction cavity and prevent leakage that could have occurred from a separate fluid discharge needle that is non-retractable (‘775, Col 2, Lines 12-14), wherein Shaw (‘999) is merely being used to teach the limitation of the partial wall. Furthermore, MPEP 2144(V)(B) teaches that In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965) (A claim to a fluid transporting vehicle was rejected as obvious over a prior art reference which differed from the prior art in claiming a brake drum integral with a clamping means, whereas the brake disc and clamp of the prior art comprise several parts rigidly secured together as a single unit. The court affirmed the rejection holding, among other reasons, "that the use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice."); but see Schenck v. Nortron Corp., 713 F.2d 782, 218 USPQ 698 (Fed. Cir. 1983). Wherein it would have been further obvious to modify Shaw (‘057) in view of Shaw (‘775) by Shaw (‘999) in order to incorporate a partial wall as taught by Shaw (‘999) in order to further reduce the number of separate parts that would need to be combined to create the blood collection tube holder. Thus, Shaw (‘057) in view of Shaw (‘775) in view of Shaw (‘999) teaches the limitations of a body comprising an integrally formed barrel and needle retraction cavities separated by a partial wall configured to allow lateral repositioning of the single retractable needle, wherein the device as claimed comprises a body and frontal attachment cooperatively configured to facilitate sliding movement of the barrel and needle retraction cavities relative to the needle along an axis that is transverse to the longitudinal axis through the needle to initiate needle retraction.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, with respect to the combination of Shaw (‘057) in view of Shaw (‘775) and Shaw (‘999), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated single, double-ended needle as taught by Shaw (‘775) as a single retractable needle prevents accidental leakage when retracted into its cavity as a split needle with a non-retractable fluid discharge end can allow for blood to flow out despite a blood collection tube not being held in the device (‘775, Col 2, Lines 12-14), and it would have been similarly obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the partial wall as taught by Shaw (‘999) into the integral and parallel arrangement of the barrel cavity and the needle retraction cavity of Shaw (‘057) in view of Shaw (‘775) so as to allow for the passage and clearance of the fluid discharge end of the single, double-ended needle when it moves transverse to the longitudinal axis of the modified Shaw (‘057) in view of Shaw (‘775).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEVERO ANTONIO P LOPEZ whose telephone number is (571)272-7378. The examiner can normally be reached M-F 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor II can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHARLES A MARMOR II/Supervisory Patent Examiner
Art Unit 3791                                                                                                                                                                                                        



/S.P.L./Examiner, Art Unit 3791